Markus B.G. Oberg, OSB #112187
Daniel J. Park, OSB #132493
LE GROS BUCHANAN & PAUL
4025 Delridge Way SW, Suite 500
Seattle, Washington 98106-1271
Phone:      206-623-4990
Facsimile: 206-467-4828
Email: moberg@legros.com
Email: dpark@legros.com
Attorneys for Defendant Amis Integrity S.A.
by restricted appearance




                                  UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF OREGON

                                       PORTLAND DIVISION



DRY BULK SINGAPORE PTE. LTD,                      Case No. 3:19-cv-01671-BR

                     Plaintiff,                   IN ADMIRALTY

                             v.                   ANSWER OF IN REM DEFENDANT
                                                  TO VERIFIED COMPLAINT WITH
Amis Integrity S.A., in personam and M/V          REQUEST FOR SUPPLEMENTAL
AMIS INTEGRITY (IMO 9732412) her                  ADMIRALTY AND MARITIME RULE
engines, freights, apparel, appurtenances,        C ARREST AND ISSUANCE OF
tackle, etc., in rem,                             WARRANT OF ARREST; AND
                                                  COUNTERCLAIM FOR WRONGFUL
                     Defendants.                  ARREST


          Comes now Amis Integrity S.A., (hereafter “Amis” or Defendant), by restricted

appearance under Supplemental Admiralty and Maritime Rule E(8), and answers Plaintiff

Dry Bulk Singapore Pte Ltd.’s Verified Complaint and defends on behalf of the M/V AMIS

INTEGRITY as follows:


DEFENDANT’S ANSWER AND COUNTERCLAIM - Page 1
[Case No. 3:19-cv-01671-BR]



{29293-00563922;2}
                                   JURISDICTION AND VENUE

          1.         Amis denies the factual allegations in Paragraph 1 of the Verified Complaint.

The remaining allegations in Paragraph 1 of the Verified Complaint are questions of law for

the Court’s determination, and no response is required. To the extent a response is required,

denied.

          2.         Answering Paragraph 2 of the Verified Complaint, Amis admits the Vessel

was in this District. Amis denies that the Vessel is currently in this District. Amis denies

that this Court has in rem jurisdiction over the Vessel and that venue is proper in this Court.

                                           THE PARTIES

          3.         Amis is without knowledge or information sufficient to admit or deny the

allegations in Paragraph 3 of the Verified Complaint and therefore denies the same.

          4.         Amis admits it is the owner of the M/V AMIS INTEGRITY. Amis denies the

remaining allegations in Paragraph 4 of the Verified Complaint.

          5.         Answering Paragraph 5 of the Verified Complaint, Amis admits the M/V

AMIS INTEGRITY is a bulk carrier built in 2017 with IMO No. 9732412 and that the Vessel

was in this District. Amis denies that the vessel is currently in this District, that this Court

has in rem jurisdiction over the Vessel, and that venue is proper in this Court.

                                                FACTS

          6.         Answering Paragraph 6 of the Verified Complaint, Amis admits it is the

owner of the M/V AMIS INTEGRITY and that on or about June 30, 2017, it entered into a

charter party with 24Vision Chartering Solutions generally based on the “NYPE 93” form of

charter party.



DEFENDANT’S ANSWER AND COUNTERCLAIM - Page 2
[Case No. 3:19-cv-01671-BR]



{29293-00563922;2}
          7.         Amis is without knowledge or information sufficient to admit or deny the

allegations in Paragraph 7 of the Verified Complaint and therefore denies the same.

          8.         Amis is without knowledge or information sufficient to admit or deny the

allegations in Paragraph 8 of the Verified Complaint and therefore denies the same.

          9.         Amis is without knowledge or information sufficient to admit or deny the

allegations in Paragraph 9 of the Verified Complaint and therefore denies the same, including

subparts A-E.

          10.        Amis is without knowledge or information sufficient to admit or deny the

allegations in Paragraph 10 of the Verified Complaint and therefore denies the same.

          11.        Amis is without knowledge or information sufficient to admit or deny the

allegations in Paragraph 11 of the Verified Complaint and therefore denies the same.

          12.        Amis is without knowledge or information sufficient to admit or deny the

allegations in Paragraph 12 of the Verified Complaint and therefore denies the same.

          13.        Amis is without knowledge or information sufficient to admit or deny the

allegations in Paragraph 13 of the Verified Complaint and therefore denies the same.

          14.        Amis is without knowledge or information sufficient to admit or deny the

allegations in Paragraph 14 of the Verified Complaint and therefore denies the same.

          15.        Amis is without knowledge or information sufficient to admit or deny the

allegations in Paragraph 15 of the Verified Complaint and therefore denies the same.

          16.        Amis is without knowledge or information sufficient to admit or deny the

allegations in Paragraph 16 of the Verified Complaint and therefore denies the same.

          FIRST CAUSE FOR TORTIOUS INTERFERENCE WITH CONTRACT

          17.        Amis re-alleges and incorporates the preceding paragraphs of this pleading.

DEFENDANT’S ANSWER AND COUNTERCLAIM - Page 3
[Case No. 3:19-cv-01671-BR]



{29293-00563922;2}
          18.        Amis denies the allegations contained in Paragraph 18 of the Verified

Complaint.

          19.        Amis denies the allegations contained in Paragraph 19 of the Verified

Complaint.

          20.        Amis denies the allegations contained in Paragraph 20 of the Verified

Complaint.

          21.        Amis denies the allegations contained in Paragraph 21 of the Verified

Complaint, including subparts A and B thereto.

                               SECOND CAUSE FOR CONVERSION

          22.        Amis re-alleges and incorporates the preceding paragraphs of this pleading.

          23.        Amis denies the allegations contained in Paragraph 23 of the Verified

Complaint, expressly including any inference it received any hire payment from Plaintiff.

                          THIRD CAUSE FOR UNJUST ENRICHMENT

          24.        Amis re-alleges and incorporates the preceding paragraphs of this pleading.

          25.        Amis denies the allegations contained in Paragraph 25 of the Verified

Complaint.

          26.        Amis denies the allegations contained in Paragraph 26 of the Verified

Complaint.

  REQUEST FOR RULE C ARREST AND ISSUANCE OF WARRANT OF ARREST

          27.        Amis re-alleges and incorporates the preceding paragraphs of this pleading.

          28.        Amis denies the allegations contained in Paragraph 28 of the Verified

Complaint.



DEFENDANT’S ANSWER AND COUNTERCLAIM - Page 4
[Case No. 3:19-cv-01671-BR]



{29293-00563922;2}
          29.        Amis denies the allegations contained in Paragraph 29 of the Verified

Complaint.

          30.        Amis denies the allegations contained in Paragraph 30 of the Verified

Complaint.

          31.        Amis denies the allegations contained in Paragraph 31 of the Verified

Complaint.

          32.        Answering Paragraph 32 of the Verified Complaint, Amis admits the Vessel

was in this District. Amis denies that the vessel is currently in this District.

          33.        Amis denies the allegations contained in Paragraph 33 of the Verified

Complaint.

          34.        Amis denies the allegations contained in Paragraph 34 of the Verified

Complaint.

          35.        Amis denies the allegations contained in Paragraph 35 of the Verified

Complaint, expressly including any inference that Plaintiff has or had at relevant times a

maritime lien on the Vessel.

          Amis denies Plaintiff’s prayer in its entirety. All allegations not specifically admitted

herein, are denied.

                                      AFFIRMATIVE DEFENSES

          1.         The Complaint, in whole or in part, fails to state a claim upon which relief can

be granted.

          2.         Plaintiff’s claims, if any, are against other parties.

          3.         Plaintiff has failed to join an indispensable party and/or a party needed for just

adjudication.

DEFENDANT’S ANSWER AND COUNTERCLAIM - Page 5
[Case No. 3:19-cv-01671-BR]



{29293-00563922;2}
          4.         Plaintiff has failed to mitigate damages.

          5.         Plaintiff’s claims, if any, are subject to arbitration.

          6.         Lack of personal jurisdiction.

          7.         Insufficient process.

          8.         Insufficient service of process.

          Pursuant to Fed. R. Civ. P. 44.1, Defendant gives notice of its intent, and reserves the

right to, raise and rely on foreign law to the extent applicable.

          Defendant reserves the right to add such additional affirmative defenses as discovery

may reveal.

                                             COUNTERCLAIM

          By way of further answer, and for counterclaim against Plaintiff, with reservation of

all rights reserved pursuant to Supplemental Admiralty and Maritime Rule E(8), Amis

alleges as follows:

                                     I.      WRONGFUL ARREST

          1.         Amis repeats, re-alleges, and incorporates by reference herein its answers to

the Verified Complaint and the preceding paragraphs.

          2.         The Court has subject matter jurisdiction over this counterclaim for wrongful

arrest under 28 U.S.C. §1333(1); the claims asserted against Plaintiff are admiralty and

maritime claims within the meaning of Fed. R. Civ. P. 9(h); and venue is proper in this Court

as some of the acts, events, and/or conduct at issue occurred in this judicial district.

          3.         At all relevant times, Amis was the registered owner of the M/V AMIS

INTEGRITY.



DEFENDANT’S ANSWER AND COUNTERCLAIM - Page 6
[Case No. 3:19-cv-01671-BR]



{29293-00563922;2}
          4.         On October 17, 2019, Plaintiff filed a Verified Complaint and ex parte request

for the Court to issue a warrant for the arrest of the M/V AMIS INTEGRITY to commence

this action. Plaintiff alleged a maritime lien against the Vessel based on wrongful withdrawal

from a charter party by Amis.              Plaintiff further alleged that the allegedly wrongful

withdrawal constituted tortious interference with a contract between Plaintiff and third party

24Vision; and that Amis retained advance charter hire payments made by Plaintiff.

Plaintiff’s allegations were based on unfounded, conclusory statements. On October 17,

2019, the M/V AMIS INTEGRITY was arrested based on Plaintiff’s ex parte request.

          5.         Plaintiff did not and does not have a maritime lien against the Vessel and had

full knowledge of this fact when it initiated this action and obtained an order for the arrest of

the Vessel from this Court. Plaintiff knew that Amis had withdrawn the Vessel from its

charter with 24Vision, and knew or should have known that this withdrawal was valid.

Plaintiff knew or should have known that the charter party between Amis and 24Vision

contained a no-lien clause, precluding any maritime lien against the Vessel by Plaintiff.

Plaintiff knew or should have known that Amis never received any charter hire payment and

was in no position to return or refund any hire.

          6.         For the foregoing reasons, Plaintiff’s arrest of the M/V AMIS INTEGRITY

was done in bad faith, with malice, or gross negligence.

          7.         At the time of the arrest, the M/V AMIS INTEGRITY was under charter and

scheduled to transport grain cargo for a third party.

          8.         As a result of Plaintiff’s wrongful arrest, Amis suffered damages, including

but not limited to lost charter hire, extra fuel charges, towage, pilotage, and costs to secure a



DEFENDANT’S ANSWER AND COUNTERCLAIM - Page 7
[Case No. 3:19-cv-01671-BR]



{29293-00563922;2}
surety bond all estimated at $285,000, and attorney fees and costs estimated at $40,000 and

continuing to be incurred.

          Defendant reserves the right to add such additional counterclaims as discovery may

reveal.

                                    PRAYER FOR RELIEF

          WHEREFORE, having answered Plaintiff’s Verified Complaint and having asserted

affirmative defenses and a counterclaim, Amis now prays that:

1.        Process of arrest be vacated and Plaintiff’s Verified Complaint be dismissed with

          prejudice and Plaintiff take nothing thereby;

2.        Amis be awarded its damages on its counterclaim for wrongful arrest in an amount as

          proven at trial, and that Plaintiff be required to post counter-security pursuant to

          Rule E(7) in an amount no less than $325,000 due to the wrongful arrest;

3.        Release of the surety bond in the amount not to exceed $2,500,000 deposited in the

          Court.

4.        Amis’s costs and reasonable attorney fees be awarded and/or taxed against Plaintiff;

          and

5.        For such other and further relief as the Court deems equitable or just.

          DATED this 14th day of November 2019.

                                            LE GROS, BUCHANAN & PAUL


                                            By: s/ Markus B.G. Oberg
                                            By: s/ Daniel J. Park
                                               MARKUS B.G. OBERG, OSB #112187
                                               DANIEL J. PARK, OSB #132493
                                               4025 Delridge Way SW, Suite 500
                                               Seattle, Washington 98106-1271

DEFENDANT’S ANSWER AND COUNTERCLAIM - Page 8
[Case No. 3:19-cv-01671-BR]



{29293-00563922;2}
                                 Phone: 206-623-4990
                                 Facsimile: 206-467-4828
                                 Email: moberg@legros.com
                                 Email: dpark@legros.com

                                 Attorneys for Defendant Amis Integrity S.A., by
                                 restricted appearance




DEFENDANT’S ANSWER AND COUNTERCLAIM - Page 9
[Case No. 3:19-cv-01671-BR]



{29293-00563922;2}
                                            CERTIFICATE OF SERVICE

                              I hereby certify that on November 14, 2019, I electronically
                     filed the foregoing with the Clerk of the Court using the CM/ECF
                     system, which will send notification of such filing to The Honorable
                     Anna J. Brown and serve it on all associated counsel.

                            I certify under penalty of perjury under the laws of the State of
                     Washington that the foregoing is true and correct.

                             Signed at Seattle, Washington this 14th day of November,
                     2019.

                                               s/ Shelley Courter
                                               Shelley Courter, Legal Assistant
                                               LeGros Buchanan & Paul
                                               4025 Delridge Way SW, Suite 500
                                               Seattle, Washington 98106-1271
                                               Telephone:        206-623-4990
                                               Facsimile:        206-467-4828
                                               E-mail:           scourter@legros.com




DEFENDANT’S ANSWER AND COUNTERCLAIM - Page 10
[Case No. 3:19-cv-01671-BR]



{29293-00563922;2}
